Appeal from an order of the Cortland County Court. Petitioner appeals from an order of the County Court denying a motion for an order eor'am nobis vacating a judgment convicting him of grand larceny, first degree. The record on which the conviction was based shows that on January 8, 1940, defendant had no counsel, was informed of his rights to counsel by the court, waived his rights thereto and pleaded guilty. Petitioner’s proof does not factually dispute the record. It states that he was then sixteen years of age and did not understand that his right to counsel meant the court would assign him counsel without compensation. Appellant’s personal interpretation of the advice he was given by the court is not a good ground to grant the relief sought or to reverse *998the order denying the relief. The court’s procedure followed the usual course of practice and the order should be affirmed. Order unanimously affirmed, without costs. Present — Poster, P. J., Heffernan, Brewster, Deyo and Bergan, JJ.